Plaintiffs in error, Lon Berlin and Steve Berlin, were convicted on a charge of unlawfully conveying intoxicating liquor, and in accordance with the verdict of the jury were each sentenced to be confined in the county jail for 60 days and to pay a fine of $100. To reverse the judgment rendered, on July 14, 1923, an appeal was attempted to be taken by filing in this court on November 12, 1923, a petition in error with case-made attached.
The Attorney General, July 1, 1924, filed a motion to dismiss the appeal as follows:
"The judgment and sentence of the court shows from the record to have been made and entered on the 14th day of July, 1923, and this pretended appeal shows to have *Page 374 
been filed in the office of the clerk of the Criminal Court of Appeals on November 12, 1923, 121 days after the date of the judgment and sentence; no jurisdiction being conferred upon this court by the filing of said appeal as the statutory time had elapsed."
Section 2808, Comp. Stat. 1921, provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
This court has uniformly held that the appeal must be perfected within the time prescribed by the statute, and that if appellant fails to file a transcript of the record or case-made in this court within the time prescribed by the statute, this court does not acquire jurisdiction of the appeal and the same will be dismissed.
It follows that the motion to dismiss the appeal should be sustained, and the same is hereby dismissed, and the cause remanded to the county court of Pawnee county with direction to cause its judgment and sentence to be carried into execution.